DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-22 have been examined on the merits.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/09/2019, and 12/24/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.

Claim Interpretation

Regarding the claim limitation a “low temperature sodium battery” found in claims 9-22, applicant has implied in the instant specification that a low temperature sodium battery is one that has an operating temperature of less than 120℃ (pg. 3, ln. 21-24; pg. 5, ln. 25-28). Thus, the claim limitation a “low temperature sodium battery” in claims 9-22 has been interpreted as 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 13 recite “the formula             
                M
                
                    
                        X
                    
                    
                        y
                    
                
            
        ” (line 3), but fail to define the value of y. Thus, the metes and bounds of the claims are unclear.

Claims 2-8 and 14-20 are rejected as a result of dependency on claim 1 and claim 13.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (US 2015/0147619 A1) hereinafter Chae.

As to claim 1, Chae discloses an inorganic molten salt catholyte (“molten salt electrolyte”; [0041]) for electrochemical energy storage (“sodium secondary battery”; [0041]), comprising at least one sodium halide (“at least one third salt”; [0041]) of the formula                         
                            N
                            a
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                      (“Chemical Formula 4”; [0041]; [0042]) mixed ([0041]) with at least one metal halide (“at least one fourth salt”; [0041]) of the formula MXy, (“                        
                            M
                            
                                
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    3
                                
                            
                        
                      Chemical Formula 5”; [0041]; [0042]) wherein  “M may be an element selected from metal and metalloid groups having an oxidation number of 3, and                         
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                     may be each independently selected from halogen elements” ([0042]).

	Regarding the instant claim limitation “of the formula NaF, NaCl, NaBr, or NaI”, Chae inherently discloses NaF, NaCl, NaBr, or NaI with the disclosure that                         
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                        
                     may be selected from halogen elements ([0042]).

                        
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                     may be selected from halogen elements ([0042]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2015/0147619 A1) hereinafter Chae.

Regarding claim 2, Chae discloses all claim limitations of the present invention as set forth above. Chae further discloses wherein the inorganic molten salt catholyte ([0041]) comprises at least one sodium halide ([0041]; [0042]) and at least one metal or metalloid halide wherein the metal or metalloid “may be an element selected from metal and metalloid groups having an oxidation number of 3” ([0042]).



Regarding claim 3, Chae discloses all claim limitations of the present invention as set forth above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected NaI as the third salt of Chae’s disclosure–as iodine is a halogen element represented by                         
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                        
                     in formula 4–and                         
                            G
                            a
                            
                                
                                    C
                                    l
                                
                                
                                    3
                                
                            
                        
                     as the fourth salt of Chae’s disclosure– as gallium is a metal having an oxidation number of 3, and chlorine is a halogen element represented by                         
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                     in formula 5 of Chae’s disclosure.


Regarding claim 4, Chae discloses all claim limitations of the present invention as set forth above. Chae further discloses wherein the inorganic molten salt catholyte ([0041]) comprises at least a binary mixture ([0041]), of the at least one sodium halide (“                        
                            N
                            a
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                      Chemical Formula 4”; [0041]; [0042]) and the at least one metal halide (“                        
                            M
                            
                                
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    3
                                
                            
                        
                      Chemical Formula 5”; [0041]; [0042]).

Regarding claim 5, Chae discloses all claim limitations of the present invention as set forth above. Chae further discloses wherein the inorganic molten salt catholyte ([0041]) “may be prepared by mixing at least one third salt represented by the following Chemical Formula 4 and at least one fourth salt represented by Chemical Formula 5 with each other” ([0041]). In addition, Chae discloses examples (examples 4-9; [0050-0055]) wherein three or more salts                         
                             
                            A
                            l
                            
                                
                                    C
                                    l
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            A
                            l
                            
                                
                                    B
                                    r
                                
                                
                                    3
                                
                            
                        
                    , or                         
                            A
                            l
                            
                                
                                    I
                                
                                
                                    3
                                
                            
                        
                     is used as one or more of the salts.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an inorganic molten salt catholyte as disclosed by Chae (and set forth above) further comprising at least one aluminum halide of the formula                         
                            A
                            l
                            
                                
                                    C
                                    l
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            A
                            l
                            
                                
                                    B
                                    r
                                
                                
                                    3
                                
                            
                        
                    , or                         
                            A
                            l
                            
                                
                                    I
                                
                                
                                    3
                                
                            
                            .
                        
                    

Regarding claim 6, Chae discloses all claim limitations of the present invention as set forth above. Chae further discloses wherein the inorganic molten salt catholyte ([0041]) is fully liquid (“melting point”; [0035]) at a temperature less than 150 °C ([0035]), “more specifically 100 to 150℃” ([0035]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, the instant claim limitation “wherein the inorganic molten salt catholyte is fully liquid at a temperature less than 120℃” is obvious over Chae’s disclosure.

Regarding claim 7, Chae discloses all claim limitations of the present invention as set forth above. Chae further discloses wherein the inorganic molten salt catholyte ([0041]) is fully liquid (“melting point”; [0035]) at a temperature less than 150 °C ([0035]), “more specifically 100 to 150℃” ([0035]). 

prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Thus, the instant claim limitation “wherein the inorganic molten salt catholyte is fully liquid at a temperature less than 100℃” is obvious over Chae’s disclosure, as one of ordinary skill in the art would have expected an inorganic molten salt catholyte of Chae’s disclosure that is fully liquid at a temperature of 101℃ to have the same properties as an inorganic molten salt catholyte that is fully liquid at 99℃.


Claims 9-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2015/0147619 A1) hereinafter Chae in view of Chae et al. (US 2016/0049658 A1), hereinafter Chae’658.

Regarding claim 9, Chae discloses a low temperature ([0072]) sodium battery (“sodium secondary battery”; [0068]), comprising: 
a sodium-based liquid metal anode (“an anode active material may be…a liquid-state material”; “molten sodium”; [0063]), 
a nonporous                         
                            
                                
                                    N
                                    a
                                
                                
                                    +
                                
                            
                        
                    -conducting separator (“solid electrolyte”; “NASICON”; “                        
                            
                                
                                    N
                                    a
                                
                                
                                    1
                                    +
                                    x
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    x
                                
                            
                            
                                
                                    Z
                                    r
                                
                                
                                    2
                                
                            
                            
                                
                                    P
                                
                                
                                    3
                                    -
                                    x
                                
                            
                            
                                
                                    O
                                
                                
                                    12
                                
                            
                        
                    ”; [0069]), 
an inorganic molten salt catholyte (“molten salt electrolyte”; [0065]), and 
a 8SD14842.O/S1 51534cathode current collector (“cathode”; [0064]). 



Chae’658 discloses a low temperature ([0073]) sodium secondary battery ([0073]) comprising:
an anode current collector ([0072]);
a sodium-based liquid metal anode ([0079]);
a nonporous                         
                            
                                
                                    N
                                    a
                                
                                
                                    +
                                
                            
                        
                    -conducting separator (“solid electrolyte”; [0080]; “NASICON”; “                        
                            
                                
                                    N
                                    a
                                
                                
                                    1
                                    +
                                    x
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    x
                                
                            
                            
                                
                                    Z
                                    r
                                
                                
                                    2
                                
                            
                            
                                
                                    P
                                
                                
                                    3
                                    -
                                    x
                                
                            
                            
                                
                                    O
                                
                                
                                    12
                                
                            
                        
                    ”; [0081]);
an inorganic molten salt catholyte (                        
                            "
                            N
                            a
                            M
                            
                                
                                    
                                        
                                            X
                                            1
                                        
                                    
                                
                                
                                    n
                                
                            
                            
                                
                                    (
                                    X
                                    2
                                    )
                                
                                
                                    4
                                    -
                                    n
                                
                            
                        
                    ”; [0065-0066]; “molten salt electrolyte”; [0069]), and 
an inert (“chemically stable”; [0072]) cathode collector (“the cathode current collector (or anode current collector) may be a conductive material including graphite”; [0072]))

In addition, Chae’658 discloses that the cathode and anode current collectors have excellent conductivity, and are chemically stable ([0072]).

Chae and Chae’658 are analogous art from the same field of endeavor, namely the fabrication of low temperature sodium batteries with molten salt catholytes. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae by employing the anode current collector and inert collector taught by Chae’658 to produce a cathode/anode with excellent conductivity as recognized by Chae’658.

Regarding claim 10, modified Chae discloses all claim limitations of the present invention as set forth above. Chae further discloses wherein the sodium-based ([0063]) liquid metal anode ([0063]) comprises molten sodium metal ([0063]) or an alloy of sodium and at least one other alkali metal (“cesium”; “rubidium”; [0063])

Regarding claim 11, modified Chae discloses all claim limitations of the present invention as set forth above. Chae further discloses wherein the nonporous Na+-conducting separator ([0069]) comprises NASICON ([0069]) or a solid Na+ conductor (“β’’-alumina”; [0069]).

Regarding claim 12, modified Chae discloses all claim limitations of the present invention as set forth above. Chae further discloses wherein the nonporous Na+- conducting separator ([0069]) further comprises an inert material (“Y-doped”; [0069]).

Regarding claim 13, modified Chae discloses all claim limitations of the present invention as set forth above. Chae further discloses wherein the inorganic molten salt catholyte ([0041]) comprises at least one sodium halide (“at least one third salt”; [0041])  of the formula                         
                            N
                            a
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                      (“Chemical Formula 4”; [0041]; [0042]) mixed ([0041]) with at least one metal halide (“at least one fourth salt”; [0041]) of the formula MXy, (“                        
                            M
                            
                                
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    3
                                
                            
                        
                      Chemical Formula 5”; [0041]; [0042]) wherein  “M may be an element selected from metal and metalloid groups having an oxidation number of 3, and                         
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                     may be each independently selected from halogen elements” ([0042]).

	Regarding the instant claim limitation “of the formula NaF, NaCl, NaBr, or Nal”, Chae inherently discloses NaF, NaCl, NaBr, or NaI with the disclosure that                         
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                        
                     may be selected from halogen elements ([0042]).

	Regarding the instant claim limitation “where M = Mg, Ca, Sr, Ba, Nb, Ta, Mo, W, Ga, In, Sn, Sb, or Bi, and X = F, Cl, Br, or I”, Chae inherently discloses M= Nb, Ta, Mo, W, Ga, In, Sb, or Bi with the disclosure that “M may be an element selected from metal and metalloid groups having an oxidation number of 3” ([0042]). Likewise, Chae inherently discloses X = F, Cl, Br, or I, with the disclosure that                         
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                     may be selected from halogen elements ([0042]).

Regarding claim 14, modified Chae discloses all claim limitations of the present invention as set forth above. Chae further discloses wherein the inorganic molten salt catholyte ([0041]) comprises at least one sodium halide ([0041]; [0042]) and at least one metal or metalloid halide wherein the metal or metalloid “may be an element selected from metal and metalloid groups having an oxidation number of 3” ([0042]).

Regarding the instant claim limitation “gallium halide”, it would have been obvious to one of ordinary skill in the art before the effective filing date to have selected a gallium halide as gallium is a metal having an oxidation number of 3. 


claim 15, modified Chae discloses all claim limitations of the present invention as set forth above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected NaI as the third salt of Chae’s disclosure–as iodine is a halogen element represented by                         
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                        
                     in formula 4–and                         
                            G
                            a
                            
                                
                                    C
                                    l
                                
                                
                                    3
                                
                            
                        
                     as the fourth salt of Chae’s disclosure– as gallium is a metal having an oxidation number of 3, and chlorine is a halogen element represented by                         
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                     in formula 5 of Chae’s disclosure.

Regarding claim 16, modified Chae discloses all claim limitations of the present invention as set forth above. Chae further discloses wherein the inorganic molten salt catholyte ([0041]) comprises at least a binary mixture ([0041]), of the at least one sodium halide (“                        
                            N
                            a
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                      Chemical Formula 4”; [0041]; [0042]) and the at least one metal halide (“                        
                            M
                            
                                
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    3
                                
                            
                        
                      Chemical Formula 5”; [0041]; [0042]).

Regarding claim 17, Chae discloses all claim limitations of the present invention as set forth above. Chae further discloses wherein the inorganic molten salt catholyte ([0041]) “may be prepared by mixing at least one third salt represented by the following Chemical Formula 4 and at least one fourth salt represented by Chemical Formula 5 with each other” ([0041]). In addition, Chae discloses examples (examples 4-9; [0050-0055]) wherein three or more salts represented by Chemical Formula 4 and Chemical Formula 5 are mixed, and                        
                             
                            A
                            l
                            
                                
                                    C
                                    l
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            A
                            l
                            
                                
                                    B
                                    r
                                
                                
                                    3
                                
                            
                        
                    , or                         
                            A
                            l
                            
                                
                                    I
                                
                                
                                    3
                                
                            
                        
                     is used as one of the salts.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an inorganic molten salt catholyte                         
                            A
                            l
                            
                                
                                    C
                                    l
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            A
                            l
                            
                                
                                    B
                                    r
                                
                                
                                    3
                                
                            
                        
                    , or                         
                            A
                            l
                            
                                
                                    I
                                
                                
                                    3
                                
                            
                        
                    , as aluminum is a metal having an oxidation number of 3.

Regarding claim 18, modified Chae discloses all claim limitations of the present invention as set forth above. Chae further discloses wherein the inorganic molten salt catholyte ([0041]) is fully liquid (“melting point”; [0035]) at a temperature less than 150 °C ([0035]), “more specifically 100 to 150℃” ([0035]). 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, the instant claim limitation “wherein the inorganic molten salt catholyte is fully liquid at a temperature less than 120℃” is obvious over Chae’s disclosure.


Regarding claim 19, modified Chae discloses all claim limitations of the present invention as set forth above. Chae further discloses wherein the inorganic molten salt catholyte ([0041]) is fully liquid (“melting point”; [0035]) at a temperature less than 150 °C ([0035]), “more specifically 100 to 150℃” ([0035]). 

It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 

Regarding claim 22, modified Chae discloses all claim limitations of the present invention as set forth above. Modified Chae further discloses wherein the inert cathode current collector (Chae’658 [0072]) comprises graphite (Chae’658 [0072]) or felt (Chae’658 [0072]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2015/0147619 A1) hereinafter Chae in view of Chae et al. (US 2016/0049658 A1), hereinafter Chae’658, as applied to claim 9 above, and further in view of  Small, Leo J., Paul G. Clem, and Erik David Spoerke. Electroless Process for Depositing Tungsten Metal for Sodium Battery Electrodes. No. SAND2016-9318C. Sandia National Lab.(SNL-NM), Albuquerque, NM (United States), 2016 hereinafter Small.

As to claim 21, modified Chae discloses all claim limitations of the present invention as set forth above. Modified Chae further discloses that the inert cathode current collector (Chae’658 [0072]) should have excellent conductivity (Chae’658 [0072]) and may be comprised of graphite ([0072]). However, modified Chae does not disclose wherein the inert cathode current collector comprises tungsten. 



	Smalls is from the battery art, specifically drawn to improving the conductivity of carbon electrodes in sodium batteries. Chae and Chae’658 are from the same field of endeavor, namely the fabrication of sodium batteries with conductive electrodes. Smalls addresses the concern of electrical conductivity disclosed by Chae’658 and offers an improvement over the carbon (graphite) electrodes of Chae’658. Thus, Smalls, Chae and Chae’658 are analogous art.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have further modified Chae by employing the electroless process for depositing tungsten on the graphite cathode current collector taught by Chae’658. Doing so would reasonably be expected to significantly increase the electrical conductivity of Chae’658’s graphite electrode in an inexpensive manner, as recognized by Small.

Claims 1, 8, 9, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Redfern et al. (WO 2018187777 A1) hereinafter Redfern.

Regarding claim 1, Redfern discloses an inorganic molten salt (“molten salt”; [0073]) catholyte (“electrolyte”; [0073]) for electrochemical energy storage (“energy storage device”; [0003]), comprising at least one sodium halide ([0074]) of the formula NaF, NaGI, NaBr, or NaI (0074]) mixed with ([0074]) at least one calcium halide ([0074]) of the formula “calcium chloride (                
                    C
                    a
                    
                        
                            C
                            l
                        
                        
                            2
                        
                    
                
             ), calcium fluoride (                
                    C
                    a
                    
                        
                            F
                        
                        
                            2
                        
                    
                
            ), calcium bromide (                
                    C
                    a
                    
                        
                            B
                            r
                        
                        
                            2
                        
                    
                
             ), calcium iodide (                
                    C
                    a
                    
                        
                            I
                        
                        
                            2
                        
                    
                
             )” ([0074]).

	Regarding claim 8, Redfern discloses all claim limitations of the present invention as set forth above. Redfern further discloses wherein the inorganic molten salt catholyte ([0073]) comprises “greater than or equal to about 0.5 mol%, 1 mol%, 2 mol%, 3 mol%, 4 mol%, 5 mol%, 6 mol%, 8 mol%, 10 mol%, 15 mol%, 20 mol%, 30 mol%, 40 mol%, 50 mol%, or more” ([0074]) of the sodium halide ([0074]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, the instant claim limitation “comprises between 5 and 25 mol% sodium halide” is obvious over Redfern’s disclosure.

claim 9, Redfern discloses a low temperature ([0077]) sodium ([0007]; [0074])  battery (“energy storage device”; [0003]), comprising: 
an anode current collector (“negative current collector”; [0004]), 
a sodium-based (“sodium”; [0007]) liquid metal (“liquid at operating temperature”; [0007]) anode (“first electrode comprising a first material”; [0003]), 
an inorganic molten salt catholyte ([0073-0074]), and  
8SD14842.O/S1 51534an inert (“non-electrochemically active”; [0071]) cathode current collector (“cathode”; [0071]).

Redfern further discloses a Na+-conducting (“                
                    
                        
                            N
                            a
                        
                        
                            +
                        
                    
                
            ”; “pass through”; [00135]) separator ([00135]).  In addition, Redfern discloses “the separator may act as a physical barrier to contain the material of the second electrode and/or the intermetallic material to a defined region of the cell. The separator may allow ionic species from the electrolyte (e.g., Ca 2+, Li +, Na +, K+, Sr 2+) and molten salt to pass through” ([00135]).  

Regarding the instant claim limitation “non-porous”, Redfern’s disclosure of a separator that acts as a physical barrier ([00135]) that prevents species crossover of the electrode materials but allows ionic conduction ([00135]) is an inherent disclosure of a non-porous separator. 

Regarding claim 13, Redfern discloses all claim limitations of the present invention as set forth above. Redfern further discloses wherein the inorganic molten salt (“molten salt”; [0073]) catholyte (“electrolyte”; [0073]) comprises at least one sodium halide ([0074]) of the formula NaF, NaGI, NaBr, or NaI (0074]) mixed with ([0074]) at least one calcium halide ([0074]) of                 
                    C
                    a
                    
                        
                            C
                            l
                        
                        
                            2
                        
                    
                
             ), calcium fluoride (                
                    C
                    a
                    
                        
                            F
                        
                        
                            2
                        
                    
                
            ), calcium bromide (                
                    C
                    a
                    
                        
                            B
                            r
                        
                        
                            2
                        
                    
                
             ), calcium iodide (                
                    C
                    a
                    
                        
                            I
                        
                        
                            2
                        
                    
                
             ).

Regarding claim 20, Redfern discloses all claim limitations of the present invention as set forth above. Redfern further discloses wherein the molten salt catholyte ([0073]) comprises “greater than or equal to about 0.5 mol%, 1 mol%, 2 mol%, 3 mol%, 4 mol%, 5 mol%, 6 mol%, 8 mol%, 10 mol%, 15 mol%, 20 mol%, 30 mol%, 40 mol%, 50 mol%, or more” ([0074]) of the sodium halide ([0074]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, the instant claim limitation “comprises between 5 and 25 mol% sodium halide” is obvious over Redfern’s disclosure.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727